Citation Nr: 0729745	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss and 
tinnitus.

2. Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.  

3. Entitlement to an initial disability rating in excess of 
10 percent prior to January 30, 2003 for bipolar disorder, 
generalized anxiety disorder, post traumatic stress disorder, 
and in excess of 70 percent from January 30, 2003.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. In that rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  The RO also denied entitlement to a disability 
rating in excess of 20 percent for diabetes mellitus, type 
II.  The July 2002 rating decision also reflects a grant of 
service connection for bipolar disorder, generalized anxiety 
disorder, post traumatic stress disorder and the RO assigned 
a 10 percent disability rating, effective July 30, 2001. 

In March 2005 the RO increased the veteran's 10 percent 
disability rating for service-connected bipolar disorder, 
generalized anxiety disorder, post traumatic stress disorder 
to 70 percent disabling, effective January 30, 2003.  

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU rating in this appealed claim for an 
increased disability rating where the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996). See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 
Vet. App. 324 (1991).




FINDINGS OF FACT

1. The veteran's bilateral hearing loss disability is related 
to noise exposure during service.

2. The veteran's bilateral tinnitus is related to noise 
exposure during service. 

3. The veteran's diabetes mellitus does not require insulin 
or regulation of his activities. 

4. Prior to June 17, 2002, the veteran's bipolar disorder, 
generalized anxiety disorder, post traumatic stress disorder 
was characterized by occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress. 

5. Beginning June 17, 2002, the veteran's bipolar disorder, 
generalized anxiety disorder, post traumatic stress disorder 
was characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as anxiety and irritability. 

6. Beginning October 31, 2002, the veteran's bipolar 
disorder, generalized anxiety disorder, post traumatic stress 
disorder was manifested by occupational and social impairment 
due to such symptoms as near-continuous panic and depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
difficulty in adapting to work or a work-like setting, and an 
inability to establish and maintain effective relationships. 

7. A 70 percent rating for the veteran's bipolar disorder, 
generalized anxiety disorder, post traumatic stress disorder 
was established on October 31, 2002, bringing the veteran's 
disability rating to 70 percent as of that date.

8. The veteran is unable to secure or follow a substantially 
gainful occupation, by reason of service-connected 
disability.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).   

2. Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

3. The criteria for an initial disability rating in excess of 
20 percent for diabetes mellitus have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, 
4.119, Diagnostic Code 7913 (2006)

4. Prior to June 17, 2002, the criteria for an initial 
disability rating in excess of 10 percent for bipolar 
disorder, generalized anxiety disorder, post traumatic stress 
disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9400-9432 
(2006). 

5. The criteria for a 30 percent disability rating for 
bipolar disorder, generalized anxiety disorder, post 
traumatic stress disorder were met, effective June 17, 2002. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9400-9432 (2006). 

6. The criteria for a 70 percent disability rating for 
bipolar disorder, generalized anxiety disorder, post 
traumatic stress disorder were met, effective October 31, 
2002. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9400-9432 (2006).

7. The criteria for a total disability rating based on 
individual unemployability are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
and VA medical records. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

Service Connection

The veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus incurred during active 
service.  The veteran acknowledges that he served in a non-
combat military occupational specialty; however, he asserts 
that he was exposed to combat noise. 

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 
(2006).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  For VA purposes, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran reported a history of ear, nose, and throat 
trouble at enlistment into service in February 1966. On 
examination, his hearing was normal bilaterally.  The veteran 
did not complain of or seek treatment for hearing loss or a 
condition affecting the ears or eardrums during active 
service.  The veteran's hearing was normal at separation from 
service in January 1969.  He denied a history of ear, nose, 
and throat trouble.  

The veteran submits September 2001 VA treatment records which 
reflect his complaints of longstanding, progressive hearing 
loss. The veteran reported exposure to small arms fire and 
big guns during Vietnam.  He denied post-service occupational 
and recreational noise.  

On examination, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
  10 
20
15
15
60
LEFT
10
20
15
45
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear. The 
veteran's audiologist concluded that the veteran's bilateral 
hearing loss and tinnitus are more likely than not associated 
with military noise exposure. 

The veteran underwent a VA audiology examination in December 
2005.  Puretone audiometry and speech discrimination was 
measured in accordance with 38 C.F.R. § 4.85(a), his pure 
tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
  25  
25
30
30
70
LEFT
25
25
25
65
80

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

The veteran reported a history of combat noise exposure 
during service without hearing protection.  The veteran 
stated that he has been employed as a postal carrier since 
separation from service.  He denied recreational noise 
exposure.  The examiner diagnosed bilateral high frequency 
sensorineural hearing loss and tinnitus. The examiner 
concluded the veteran's hearing loss and tinnitus were not 
likely related to service.  A supplemental opinion was 
obtained in February 2006.  After reviewing the claims 
folder, the examiner determined that veteran's current 
bilateral hearing loss was not related to in-service noise 
exposure because hearing loss was not detected at separation, 
and further, the veteran did not report a history of acoustic 
trauma at separation.  

The Board concludes the veteran's bilateral hearing loss and 
tinnitus are related to combat noise exposure during service. 
Competent medical evidence reflects a current diagnosis of 
bilateral hearing loss and tinnitus, managed with hearing 
aids. Although service medical records are silent for 
complaints of or treatment for hearing loss, due 
consideration must be given to the veteran's service records.  
In this regard, the veteran's DD Form 214 reflects foreign 
service in the Republic of Vietnam.  Although the veteran's 
military occupational specialty did not involve combat, 
service records indicate the veteran received expert 
marksmanship awards involving the M-14 rifle.  The veteran 
has credibly related that his hearing acuity would decrease 
and he would experience tinnitus for a time after firing 
range sessions.  He has also credibly related incidental 
exposure to extensive small arms and artillery fire during 
the Tet offensive.  Further, a September 2001 VA 
audiologist's report attributes his hearing loss to the 
above-described in-service noise exposure.  In light of the 
foregoing, the Board finds the evidence is in equipoise; 
service connection is warranted.  38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

Diabetes mellitus
The veteran contends that his diabetes mellitus is more 
severely disabling than the currently assigned 20 percent 
disability rating indicates. Service connection for diabetes 
mellitus, type II was established by August 2001 rating 
decision and a 20 percent disability rating was assigned, 
effective July 9, 2001.  In November 2001 the RO granted the 
veteran's claim for an earlier effective date for diabetes 
mellitus, type II, effective February 22, 2001. In July 2002, 
the RO granted service connection for peripheral neuropathy 
of the right lower extremity secondary to service-connected 
diabetes mellitus and assigned a 20 percent disability 
rating, effective February 22, 2001.  In that same rating 
decision the RO granted service connection for peripheral 
neuropathy of the left lower extremity secondary to service-
connected diabetes mellitus, type II and assigned a 10 
percent disability rating, effective February 22, 2001.  In 
March 2006 the RO granted service connection for erectile 
dysfunction with impotency and entitlement to special monthly 
compensation based on loss of use of a creative organ, both 
effective from December 7, 2005. 

The veteran's diabetes mellitus is currently rated 20 percent 
disabling under Diagnostic Code 7913. See 38 C.F.R. § 4.119.  
Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, a 40 percent evaluation 
is assigned when the disorder requires insulin, a restricted 
diet, and the regulation of activities.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006). A 20 percent disability 
evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet; or, an oral hypoglycemic agent 
and restricted diet.

Available records during the appellate period include 
November 2001 treatment records which note a history of 
uncontrolled diabetes mellitus.  The veteran's active 
medication list includes metformin, a hypoglycemic agent.  
The veteran's physician called him in May 2004 VA to discuss 
his elevated blood glucose test results.  The veteran stated 
his blood sugar had returned to normal since modifying his 
diet. The veteran was counseled on his diabetic diet in June 
2005.  

In December 2005, the veteran underwent a VA diabetes 
examination.  He reported that he had never been hospitalized 
with either ketoacidosis or hypoglycemic reactions.  He 
stated that he is presently on a low-carbohydrate diet and he 
limits himself to 2000 calories. The veteran currently takes 
glipizide and metformin for the regulation of his diabetes.  
The veteran reported an inability to walk for long distances 
because his foot gives out, however, he is under no 
instructions to regulate his activities.  His medications did 
not include insulin.  

In sum, the veteran's disability requires that he take oral 
hypoglycemic agents and maintain a restricted diet.  These 
are the criteria for the 20 percent rating under Diagnostic 
Code 7913.  To reach the next higher (40 percent) rating, the 
medical evidence would also need to show that his activities 
are regulated, i.e., that his doctor has placed restrictions 
on undertaking strenuous activities due to diabetes.  This is 
not the case.  Consequently, the Board finds that the 20 
percent rating, and no higher, is appropriate for the 
veteran's diabetes mellitus. 

There is no objective evidence of any special circumstances 
of service-connected diabetes mellitus, type II, that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

Bipolar disorder, generalized anxiety disorder, post-
traumatic stress disorder
In July 2002 the RO granted service connection for bipolar 
disorder, generalized anxiety disorder, post traumatic stress 
disorder and assigned a 10 percent disability rating 
effective July 30, 2001.  In March 2005 the RO assigned a 70 
percent disability rating for the veteran's psychiatric 
disorder, effective January 30, 2003.  The veteran's mental 
disorder is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400-9432.  Hyphenated diagnostic codes are 
used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned. 38 C.F.R. § 4.27 (2006).  

Pursuant to 38 C.F.R. § 4.130, the veteran's mental disorder 
is evaluated pursuant to the General Rating Formula for 
Mental Disorders. The General Rating Formula provides for a 
10 percent rating for a disability resulting in occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

A 30 percent disability rating is assigned for disability 
resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

A 50 percent disability rating is assigned for occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 70 percent evaluation is contemplated for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006)

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

38 C.F.R. § 4.126(a) provides that when evaluating a mental 
disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  Further, the evaluation shall be 
assigned based on all the evidence of record that bears on 
occupational and social impairment.  

October 2000 VA treatment records indicate the veteran sought 
ongoing treatment for bipolar disorder and compulsive 
behavior.  The veteran complained of moodiness, irritability, 
unprovoked anger, and avoidance of people and public areas. 
On examination, the veteran was well-dressed and groomed.  He 
was cooperative and his mood level.  He was not suicidal, 
depressed, or psychotic. July 2001 VA medical records reflect 
continued treatment of symptoms of bipolar disorder.  The 
veteran informed his psychiatrist that he quit his job 
because he became upset dealing with people.  The veteran 
stated that he cannot stand people and he becomes irritable 
when there is a lot of talk or activity.  The veteran noted 
that his former employer rehired him because he does good 
work. On examination, the veteran's psychologist noted that 
he was not suicidal, depressed, or psychotic.  No rituals or 
ruminative concerns were noted. The veteran's mood was 
labile. 

In October 2001 the veteran's condition was unchanged.  He 
stated that working with the public continues to be a problem 
because he takes everything personally and overreacts.  He 
further indicated he was looking for employment with less 
public contact. The veteran's psychiatrist noted that he was 
mildly anxious.  The veteran's medications were adjusted to 
improve impulse control. In January 2002 the veteran reported 
continued feelings of anger and tension when dealing with 
people.  His psychiatrist adjusted his medications.  

The veteran underwent a VA mental disorders examination in 
June 2002.  The veteran reported nightmares once every one or 
two months. In order to avoid disturbing memories, the 
veteran avoided crowds.  He checked the perimeter of his home 
throughout the night, bolted all doors, and kept his security 
lights on.  He was able to fall asleep easily; however, he 
had trouble staying asleep. He reported trouble with 
irritability. In addition, he stated he feels detached and 
has difficulty forming relationships. The veteran had been 
married for thirty-five years and had two children; however, 
he reported not belonging to any groups because of his 
difficulties dealing with people. He drove himself to the 
examination.  

At the time of the examination, the veteran was unemployed 
and related a history of sporadic employment.  He stated he 
had a history of absences from work due to his nervous 
condition because when he felt nervous he would leave. The 
examiner noted that the veteran's affect was appropriate, 
although he appeared somewhat anxious and depressed. The 
veteran denied any delusions, hallucinations, preoccupation 
with suicide, or past suicide attempts. The examiner 
diagnosed post-traumatic stress disorder, bipolar disorder, 
and generalized anxiety disorder. 

The veteran sought treatment for intrusive recollections, 
depression, irritability, tension, avoidance of people and 
crowds, unprovoked anger, tension, and mood swings in October 
2002.  He reported that he no longer wanted to go out and was 
isolating himself more. He stated he felt tense around 
people, and that he was currently on edge and irritable. He 
reported difficulty sleeping. In addition, the veteran stated 
that he had not been employed for months. The veteran's 
psychiatrist noted he was moderately irritable and his 
posture was tense. His medications were adjusted to improve 
his sleep difficulties and anxiety. 
In January 2003 the veteran reported intrusive recollections, 
depression, irritability, tension, avoidance of people and 
crowds, unprovoked anger, and mood swings. In November 2003 
he reported that his daily routine involves getting up to 
have a cup of coffee and then returning to bed.  He stated he 
goes back to bed to avoid things. His treating psychiatrist 
recommended that he develop a schedule and avoid returning to 
bed until night.  The veteran's condition was unchanged in 
February 2004. 

No significant changes in the veteran's psychiatric 
disability were noted in May 2005.  The veteran reported that 
he may have found a job opportunity at the post office.  In 
August 2005, the veteran stated that he had been turned down 
for the post office position for medical reasons. He reported 
feeling very frustrated and angry.  His psychiatrist noted 
that veteran's demeanor, although polite and cooperative; 
reflected his frustration. 

The veteran underwent a VA mental disorders examination in 
December 2005. He reported resigning from his last employment 
position due to his temper.  The veteran reported that he has 
subsequently been unable to maintain employment.  He stated 
that he applies for positions and is not hired or is hired 
and then terminated within a few days. The veteran stated 
that he drives himself very little and only locally, in part 
because of his nervous symptoms.  His neighbor drove him to 
his examination. 

The veteran reported that his depression has become more 
pronounced. In addition, he feels hopeless the majority of 
the time, although he denied suicidal preoccupation or 
attempts at suicide. In addition, the veteran complained of 
anxiety, tension in his muscles, and feeling "keyed up."  
He reported trouble concentrating, irritability, and self-
isolating behavior, as well as nightmares with combat content 
three times per month.  The veteran stated that although he 
has continues his psychiatric outpatient treatment, his 
current medications give him only minor improvement in his 
symptoms. 

The examiner noted that the veteran exhibited outward 
manifestations of depression and anxiety, including a tense 
and depressed expression.  The veteran's affect was depressed 
and somewhat angry, although he made a visible effort to 
control himself.  He reported an inability to enjoy any 
activities, although he denied delusions or hallucinations. 
The examiner noted that although the veteran has undergone 
intensive psychiatric outpatient treatment over the past 
three years, his symptoms have increased.  He noted a ten 
point drop in the veterans' GAF score since early 2002.  He 
concluded the veteran is no longer employable due to combined 
mental disabilities which manifest in inertia, irritability, 
and difficulty concentrating. 

In light of the evidence of record, the veteran is not 
entitled to an initial disability rating in excess of 10 
percent from July 30, 2001 to June 17, 2002.  Although the 
veteran reported increasing anxiety and an inability to work 
with the public, during this period he was maintaining 
employment. Further, VA treatment records indicate he was 
consistently well-dressed and groomed, with appropriate mood 
and affect.  He did not report auditory or visual 
hallucinations.  Further, no homicidal or suicidal ideations 
were noted. During this period, the veteran's symptoms more 
nearly approximated mild occupational impairment. Thus, an 
initial disability rating in excess of 10 percent is not 
warranted. 

The criteria for a 30 percent disability rating were met from 
June 17, 2002 to October 31, 2002. During the veteran's June 
2002 compensation and pension examination he reported that he 
had been terminated from employment. He also reported a 
sporadic employment history and a tendency toward excessive 
absenteeism due to nervousness.  There is evidence of 
increased irritability, anxiety, depressed mood, and 
suspiciousness manifested by the veteran's avoidance of 
crowds and hyper-vigilance with regard to home security. 
There is also evidence of increased sleep impairment. 
However, there is no evidence of inappropriate affect, 
delusions, hallucinations, preoccupation with suicide, or 
past suicide attempts. Further, the veteran did not 
demonstrate difficulty in understanding complex commands, 
impaired abstract thinking, disturbances in motivation and 
mood, or memory impairments.  Thus, the veteran's symptoms 
more nearly approximate the criteria for a 30 percent 
disability rating.

The criteria for a 70 percent disability rating, and no 
higher, were met on October 31, 2002. In December 2005, a VA 
examiner concluded the veteran was unable to maintain 
employment due to his three year history of increasing 
symptoms.  In this regard, the medical evidence indicates the 
veteran was unemployed in October 2002.  Further, he reported 
symptoms of decreased impulse control manifested by 
irritability, unprovoked anger, and mood swings.  Further, 
the veteran demonstrated an inability to establish and 
maintain effective relationships characterized by tension 
around other people and reports of self-isolation. The 
veteran's symptoms do not meet the criteria for a 100 percent 
disability rating because there is no evidence of impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, decreased personal 
hygiene, disorientation to time or place, or memory loss.  
Resolving all reasonable doubt in favor of the veteran, the 
earliest demonstration of symptoms which more nearly 
approximate the criteria for a 70 percent disability rating 
occurred on October 31, 2002. 


Total Disability for Individual Unemployability (TDIU)

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating when the TDIU issue is raised by assertion or is 
reasonably indicated by the evidence, regardless of whether 
the RO has expressly addressed this additional issue. See 
VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994). However, the question of a TDIU 
rating may be considered a component of an appealed increased 
rating claim only if the TDIU claim is based solely on the 
disability or disabilities that are the subject of the 
increased rating claims. VAOPGCPREC 6-96. 

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by non-service-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more. 38 C.F.R. § 4.16(a). If 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. The Board notes that the veteran's service-
connected bipolar disorder, generalized anxiety disorder, 
post traumatic stress disorder is rated 70 percent disabling, 
effective October 31, 2002.  

A TDIU is an award of increased compensation. As with other 
claims for increases, a medical examination is required in 
conjunction with the claim. See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995). The record reveals that during the 
appeal, the veteran underwent a May 2005 VA spine examination 
and a June 2005 VA heart examination.

In December 2005 a VA examiner noted that the veteran 
exhibited outward manifestations of depression and anxiety.  
The veteran's affect was depressed and somewhat angry. The 
veteran stated that his depression has become more pronounced 
and he frequently feels hopeless.  He reported trouble 
concentrating, irritability, and self-isolating behavior, as 
well as nightmares with combat content three times per month.  
Further, the veteran reported that he applies for positions 
and is not hired or is hired and then terminated within a few 
days.   The examiner noted that although the veteran has 
undergone intensive psychiatric treatment over the past three 
years, his symptoms have increased.  He concluded the veteran 
is no longer employable due to combined mental disabilities 
which manifest in inertia, irritability, and difficulty 
concentrating. 

A review of the veteran's medical records reveals he is 
currently service-connected for bipolar disorder, generalized 
anxiety disorder, and post-traumatic stress disorder.  A 70 
percent disability rating has been assigned. The Board has 
carefully weighed the evidence of record and finds that the 
criteria for assignment of a total disability rating based on 
unemployability of the individual have been met. In this 
regard, VA examination reports reveal a three year history of 
increased psychiatric symptoms.  In addition, a VA examiner 
has interviewed the veteran, reviewed his medical history, 
and concluded that the veteran is no longer employable. 
Accordingly, in light of the evidence showing unemployability 
due to bipolar disorder, generalized anxiety disorder, post-
traumatic stress disorder, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a). 

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service connection and an increased 
disability rating in correspondence dated June 2005 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Although notice was 
provided after the July 2002 rating decision, the veteran's 
claims were subsequently readjudicated in March 2006. The 
veteran received notice regarding the criteria for increased 
disability ratings and assignment of effective dates of 
disability benefits in June 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service and VA medical records, and provided the veteran 
VA medical examinations in June 2002, December 2005, and 
February 2006. The veteran failed to report to his scheduled 
August 2006 Board hearing. The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 

With regard to the veteran's claim for an increased rating 
for bipolar disorder, generalized anxiety disorder, and post-
traumatic stress disorder the disposition of this claim is 
fully favorable to the veteran, therefore no useful purpose 
would be served by an analysis of VA's compliance with its 
duties to notify and assist, and further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

	(CONTINUED ON NEXT PAGE)




ORDER

1. Entitlement to service connection for hearing loss and 
tinnitus is granted.

2. Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II, is denied.  

3. A 30 percent disability rating for bipolar disorder, 
generalized anxiety disorder, post traumatic stress disorder 
is granted effective June 17, 2002; subject to the laws and 
regulations pertaining to the payment of monetary benefits.

4. A 70 percent disability rating for bipolar disorder, 
generalized anxiety disorder, post traumatic stress disorder 
is granted effective October 31, 2002; subject to the laws 
and regulations pertaining to the payment of monetary 
benefits

5. Entitlement to a total disability rating based on 
individual employability is granted, subject to regulations 
applicable to the payment of monetary benefits.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


